Name: Commission Regulation (EU) 2015/648 of 24 April 2015 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of the flavouring substance of N-Ethyl (2E,6Z)-nonadienamide (Text with EEA relevance)
 Type: Regulation
 Subject Matter: health;  marketing;  trade policy;  foodstuff;  food technology
 Date Published: nan

 25.4.2015 EN Official Journal of the European Union L 107/15 COMMISSION REGULATION (EU) 2015/648 of 24 April 2015 amending Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council as regards removal from the Union list of the flavouring substance of N-Ethyl (2E,6Z)-nonadienamide (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1334/2008 of the European Parliament and of the Council of 16 December 2008 on flavourings and certain food ingredients with flavouring properties for use in and on foods and amending Council Regulation (EC) No 1601/91, Regulations (EC) No 2232/96 and (EC) No 110/2008 and Directive 2000/13/EC (1), and in particular Articles 11(3) and 25(3) thereof, Having regard to Regulation (EC) No 1331/2008 of the European Parliament and of the Council of 16 December 2008 establishing a common authorisation procedure for food additives, food enzymes and food flavourings (2), and in particular Article 7(4) thereof, Whereas: (1) Annex I to Regulation (EC) No 1334/2008 lays down a Union list of flavourings and source materials approved for use in and on foods and their conditions of use. (2) Commission Implementing Regulation (EU) No 872/2012 (3) adopts the list of flavouring substances and introduces it in Annex I Part A to Regulation (EC) No 1334/2008. (3) That list may be updated in accordance with the common procedure referred to in Article 3(1) of Regulation (EC) No 1331/2008, either on the initiative of the Commission or following an application submitted by a Member State or by an interested party. (4) The Union list of flavourings and source materials contains a number of substances for which the European Food Safety Authority has not completed the evaluation or it has requested additional scientific data to be provided for completion of the evaluation. For one of those substances, namely N-Ethyl (2E,6Z)-nonadienamide, the persons responsible for placing this flavouring substance on the market have now withdrawn the application. Therefore, that flavouring substance should be removed from the Union list. (5) Part A of Annex I to Regulation (EC) No 1334/2008 should therefore be amended accordingly. (6) Article 1 of Commission Regulation (EU) No 873/2012 (4) lays down transitional measures for food containing flavouring substances which are lawfully placed on the market or labelled prior to 22 October 2014. Those transitional measures may not be sufficient for foods containing flavouring substances to be removed from the Union list after 22 October 2014. Therefore, an additional transitional period should be provided for food containing N-Ethyl (2E,6Z)-nonadienamide in order to enable food business operators to adapt to the requirements laid down in this Regulation. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Part A of Annex I to Regulation (EC) No 1334/2008 is amended in accordance with the Annex to this Regulation. Article 2 Foods containing the flavouring substance N-Ethyl (2E,6Z)-nonadienamide (FL No 16.094) which are lawfully placed on the market or labelled prior to 6 months after the date of entry into force of this Regulation but which do not comply with Part A of Annex I to Regulation (EC) No 1334/2008 may be marketed until their date of minimum durability or use by date. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 354, 31.12.2008, p. 34. (2) OJ L 354, 31.12.2008, p. 1. (3) Commission Implementing Regulation (EU) No 872/2012 of 1 October 2012 adopting the list of flavouring substances provided for by Regulation (EC) No 2232/96 of the European Parliament and of the Council, introducing it in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council and repealing Commission Regulation (EC) No 1565/2000 and Commission Decision 1999/217/EC. OJ L 267, 2.10.2012, p. 1. (4) Commission Regulation (EU) No 873/2012 of 1 October 2012 on transitional measures concerning the Union list of flavourings and source materials set out in Annex I to Regulation (EC) No 1334/2008 of the European Parliament and of the Council. OJ L 267, 2.10.2012, p. 162. ANNEX In Part A of Annex I to Regulation (EC) No 1334/2008, the following entry is deleted: 16.094 N-Ethyl (2E,6Z)-nonadienamide 608514-56-3 1 596 4 EFSA